OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by the Second Judicial Department on March 30, 1960, under the name Sheldon Ostrowski, and at all relevant times has maintained and office within this Department.
On January 12, 1990, respondent pleaded guilty in Supreme *166Court, New York County, to one count of scheming to defraud in the first degree and one count of criminal possession of a forged instrument in the second degree, both of which are felonies. He was sentenced on March 9, 1990 to five years’ probation on each count, to be served concurrently with each other, and was ordered to make restitution in the amount of $215,000.
Petitioner Departmental Disciplinary Committee moves to strike respondent’s name from the roll of attorneys upon the basis of his conviction of these two felonies. Respondent’s counsel admits that respondent has been convicted of two felonies and states that no papers in opposition will be submitted on respondent’s behalf with respect to the application.
Pursuant to Judiciary Law § 90 (4) (a), respondent automatically ceased to be an attorney immediately upon his conviction of a felony as defined by Judiciary Law § 90 (4) (e).
Accordingly, the petition should be granted, and respondent’s name stricken from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).
Murphy, P. J., Kupferman, Sullivan, Ross and Carro, JJ., concur.
Respondent’s name is ordered struck from the roll of attorneys and counselors-at-law in the State of New York, effective forthwith.